21 F.3d 430NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
The COMMERCIAL BANK OF KOREA, LTD., Plaintiff-Appellee,v.Sungho LEE, et al., Defendants-Appellants.
No. 93-3479.
United States Court of Appeals, Seventh Circuit.
Argued April 13, 1994.Decided April 15, 1994.

Before CUMMINGS, EASTERBROOK and MANION, Circuit Judges.

Order

1
In this collection suit under the diversity jurisdiction, the district judge held a bench trial and ordered the three defendants, guarantors of the debts of Charone, Inc., to pay approximately $2.5 million plus attorneys' fees.


2
Most of the arguments urged on appeal were not made in the district court and are accordingly waived.  The remaining contentions are unpersuasive.  The trial was principally a credibility contest.  The judge found the Bank's witnesses credible and did not believe the defendants.  Indeed, the judge concluded that the principal defendant, Sungho Lee, was "one of the least credible witnesses who has ever appeared in this courtroom, and I might tell you that this courtroom has seen its share of incredible witnesses in both civil and criminal cases."   It is not necessary to recite the evidence on which this decision was based;  it is instead sufficient to observe that the resolution of a credibility contest "virtually never" can be deemed clear error.   Anderson v. Bessemer City, 470 U.S. 564, 575 (1985).  A credibility decision might be attacked when all of the documentary evidence is on the other side, but here the documentary evidence strongly supports the district judge's conclusion.


3
Defendants' other arguments do not require comment.  This appeal is frivolous, and we have refrained from adding sanctions under Fed.R.App.P. 38 only because the judgment already exceeds the defendants' assets, so that an increase in their debt to the Bank would be pointless.


4
AFFIRMED.